Me. Justice Eigueeas
delivered the opinion of the court.
This is a prosecution for violation of the Election Law.
*223Two informations were filed, one against Antonio Purcell and tlie other against Luis Maldonado, which informa-tions were consolidated with the consent of the parties, and as the facts were the same they were considered as a single information for the purposes of the trial.
The defendants were found guilty by a jury, and as they showed no cause why judgment should not be pronounced against them, such judgment was rendered on September 30, 1905, each being sentenced to one year and a half in the penitentiary at hard labor, and to pay the costs.
The defendants took an appeal from this judgment to this Supreme Court.
The transcript of the record was received in the office of the secretary of this Supreme Court on December 20, 1905, the secretary of the District Court of Guayama certifying that it was a true copy of all the material proceedings of record.
There is no statement of facts or bill of exceptions, nor does it appear that any question was raised in the lower court; hence it is to be assumed that the trial was held and concluded without any incidental issue.
No written brief was filed in this appeal, but at the hearing Attorney Manuel P. Rossy appeared on behalf of the defendants and orally argued that the information was defective, by reason of the fact that it was sworn to before the secretary of this Supreme Court and not before the secretary of the district court; and it further appears that he alleged that his clients had not committed the crime with which they were charged.
The fiscal of this court opposed the appeal and prayed that the judgment be affirmed.
As to the first ground alleged by the defense, we have already held in the case of Andrés Melendez, decided December 16, 1905, that the secretary of this court is authorized to administer the oaths required by law in accordance with the “Act to authorize the administering of affidavits, oaths, and *224affirmations by certain officers in Porto Bico, within the United States and in foreign countries,” which was passed by the Legislative Assembly of this Island on March 8, 1904.
With regard to the other ground we believe to have been alleged, it appears to constitute a challenge of the findings of the jury upon the evidence.
We have not before us any fact or data whatsoever which would authorize us to judge of the matters which constitute the evidence against them.
The information against Maldonado as to the facts and the section of the Penal Code cited is similar to that against Arturo Aponte et al. and that against Antonio Rivera et al., which judgments were affirmed by this court on November 11 and 21, 1905, respectively.
In this as in all the cases, we have considered the Act of the Legislative Assembly of this Island approved May 30, 1904; but the record does not show that any error has been committed, material or otherwise, duly excepted to in the lower court, tending to prejudice the rights of the defendants; and under such circumstances it is to be assumed that they had a fair and impartial trial and that the sentence is just, and that the judgment should be affirmed, in all respects.

Affirmed.

Chief Justice Quiñones, and Justices Hernández, Mac-Leary and Wolf concurred.